per curiam:
Nos corresponde resolver si erró el Tribunal Superior, Sala de San Juan (Hon. Gilberto Gierbolini, hijo), al prohibir que, para el referéndum que ha de celebrarse el próximo 6 de noviembre, las agencias del Gobierno incu-rran en gastos para la compra de tiempo y espacio en los medios de difusión pública; esto es con excepción de aque-llos avisos y anuncios de prensa expresamente requeridos por ley, así como aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos con autoriza-ción previa al efecto de la Comisión Estatal de Elecciones (C.E.E.). Confirmamos el dictamen del tribunal de instancia.
HH
El 2 de agosto de 1994 la Asamblea Legislativa aprobó la Ley Núm. 49 —conocida como Ley Habilitadora del Re-feréndum sobre Enmiendas a la Constitución de Puerto Rico de 1994 (Ley Habilitadora del Referéndum), 16 L.P.R.A. see. 956 et seq.— que autoriza la celebración de un referéndum el 6 de noviembre de 1994, en el cual los elec-tores debidamente inscritos expresarán su aprobación o re-chazo a las enmiendas propuestas al párrafo 5 de la See. 11, Art. II; la Sec. 3, Art. V; la Sec. 20, Art. VI de la Cons-titución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
*920Se instaron varias demandas contra el Hon. Pedro Ros-selló González (Gobernador de Puerto Rico), la C.E.E. y el Estado Libre Asociado de Puerto Rico —por conducto del Departamento de Salud, la Policía de Puerto Rico, la Com-pañía de Turismo y la Autoridad de Energía Eléctrica— para impugnar esta ley por ser inconstitucional y solicitar, entre otras cosas, que se ordene al Gobernador y a las cor-poraciones públicas demandadas, con sus Directores Eje-cutivos y Juntas de Directores, detener sus campañas pu-blicitarias en los medios de difusión pública del país.
El 15 de agosto de 1994 el tribunal de instancia celebró una vista en la cual consolidó las demandas, escuchó los argumentos de las partes y le concedió un (1) día a los demandados para que mostraran causa por la cual no de-bía decretarse como aplicable al referéndum actual el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351.(1)
Considerados los memorandos de las partes, el tribunal de instancia resolvió que el referido Art. 8.001 tiene plena vigencia en lo referente al referéndum programado para el 6 de noviembre de 1994 y, en consecuencia, ordenó a la C.E.E. a nombrar la Junta de Anuncios para que ésta pueda evaluar la necesidad de publicación de todo anuncio gubernamental hasta el día del referéndum. Se funda-mentó para ello en el hecho de que la Ley Habilitadora del Referéndum dispone, en su Art. 5 (16 L.P.R.A. sec. 956d), que la Ley Electoral de Puerto Rico se considerará suple-*921toria a dicha ley habilitadora. Igualmente fundamentó su decisión en el principio de igualdad económica electoral in-merso en la Constitución.
No conformes, acuden ante nos los codemandados, Es-tado Libre Asociado de Puerto Rico (E.L.A.) y la Compañía de Turismo, mediante peticiones de certiorari, en las cuales solicitaron la revocación de la resolución y orden recurrida.
Básicamente ambos alegaron como errores que el reme-dio concedido por el tribunal de instancia constituye una violación al derecho de libertad de expresión del Gobierno y su deber de informar al pueblo; además, que implica, a su vez, una censura previa. Asimismo, plantean que erró el tribunal de instancia al aplicar el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, a la Ley Habilitadora del Re-feréndum, por ser dicho artículo incompatible y estar contra la intención legislativa. La peticionaria, Compañía de Turismo, también alegó como error que el tribunal de ins-tancia debió abstenerse de intervenir por tratarse de una cuestión política no susceptible de adjudicación judicial, puesto que el tribunal de instancia había trascendido la esfera de sus poderes judiciales al inmiscuirse en la esfera legislativa.
Ordenamos la consolidación de las peticiones y concedi-mos a todas las partes un término para expresar sus posiciones.
Ante nos comparecieron como opositores: Eudaldo Báez Galib y Movilización Civil; Asociación Nacional de Estu-diantes de Derecho y otros; Rubén Berrios Martínez, el P.I.P. y Manuel Rodríguez Orellana; el P.P.D, Modesta Al-berty Vélez y Esteban Rodríguez Estrella. Estos alegan que resulta aplicable el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, al referéndum de 1994, en virtud del principio constitucional de igualdad de derechos y de tra-tamiento a todos los partidos políticos; que según lo re-suelto por este Tribunal en Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445 (1993), los postulados igualitarios constitucio-*922nales al voto son de igual aplicación a los referéndum y a las elecciones generales; que la Ley Electoral de Puerto Rico, en su definición de “elecciones”, incluye tanto a los referéndum como a las elecciones generales; que la contro-versia no es una cuestión política sino de entera competen-cia de los tribunales; que no le asiste al Gobierno el dere-cho constitucional a la libre expresión por ser éste un derecho de los individuos frente al Estado, y que el Estado debe permanecer neutral y no debe manipular directa o indirectamente la formulación y expresión de la voluntad del pueblo, en aras de proteger al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.
Igualmente compareció la C.E.E. y su Presidente para señalar que la controversia sobre la aplicabilidad del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, al Referén-dum de 1994 fue planteada ante dicho organismo, luego de resolver que éste resulta inaplicable por referirse sólo al año electoral y a las elecciones generales. Habiendo com-parecido las partes antes identificadas, estamos en posi-ción de resolver.
II
La doctrina de cuestión política, como regla general, impide la revisión judicial de asuntos cuya resolución corresponde a las otras ramas políticas del Gobierno o al electorado. Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994). Se ha reconocido —por este Tribunal— que en virtud de la See. 4 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, la Asamblea Legislativa posee un amplio margen de autoridad para legislar en asuntos de materia electoral. Véanse: P.R.P. v. E.L.A., 115 D.P.R. 631, 636 (1984); P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 256 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 744 (1976). En consecuencia, la Asamblea Legislativa posee una amplia potestad para determinar y reglamentar *923todo lo concerniente al proceso electoral. No obstante, he-mos sostenido que ello no es carta blanca ni absoluta. Véanse: P.R.P. v. E.L.A., supra; P.S.P, P.P.D., P.I.P. v. Romero Barceló, supra. La reglamentación se rige por el axioma de igualdad inmerso en la Constitución. P.R.P. v. E.L.A., supra. De ahí que en el presente caso, al haber invocado el derecho constitucional de la igualdad electoral, resulta claro que no se plantea una cuestión política. Se trata del postulado rector que impregna la Carta de Dere-chos de la Constitución de que, en una sociedad democrá-tica, todos los electores y partidos políticos “gozarán de iguales derechos”. 4 Diario de Sesiones de la Convención Constituyente 2627 (1952). Recordemos que radica en este Tribunal la función de ser intérprete final de las leyes y la Constitución, así como la definición de sus contornos y la determinación de la validez de su ejercicio. Véanse: Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1; Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
III
Ambos peticionarios plantean que el remedio concedido por el tribunal de instancia constituye una violación al de-recho de libertad de expresión del Gobierno y a su deber de informar al pueblo, además de que implica, a su vez, una censura previa.
 Los derechos contenidos en la Carta de Dere-chos le asisten a los individuos frente al Estado. Esos de-rechos no pueden extenderse a las expresiones del Go-bierno porque los derechos están formulados en términos de lo que el Gobierno no puede hacer con relación a la expresión de las personas y no a la inversa. De ahí que el Gobierno no tiene un derecho constitucional a la libre ex-presión protegido. El problema ante nos implica el axioma básico de que el proceso decisional puertorriqueño res-ponde en su realidad al postulado de igualdad inmerso en *924nuestra Constitución, el cual persigue lograr paridad eco-nómica entre los partidos políticos para la divulgación de ideas y mensajes en nuestro país. Véanse: Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984); P.N.P. v. Tribunal Electoral, supra, pág. 753. De ello resulta que existe un amplio poder en la limitación de la propaganda gubernamental.
Por otro lado, no se veda completamente los anuncios gubernamentales, puesto que existe un mecanismo provisto por la C.E.E., que pasará juicio sobre el anuncio, para autorizarlos si ello corresponde. Dicha determinación está sujeta a revisión por parte de los tribunales. Recordemos que se trata de un interés apremiante en proteger el derecho constitucional de igualdad, que existe un interés en que el Estado y sus instrumentalidades se mantengan neutrales, salvaguardando así el principio de libre selección del pueblo contenido en la See. 2 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1.
IV
Ambos peticionarios plantean que erró el tribunal de instancia al aplicar el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, a la Ley Habilitadora del Referéndum por ser dicho artículo incompatible y en contra de la inten-ción legislativa.
El Art. 5 de la Ley Habilitadora del Referéndum, supra, provee que la Ley Electoral de Puerto Rico y los reglamentos aprobados en virtud de ésta se considerarán supletorios a la Ley Habilitadora del Referéndum en todo aquello necesario, pertinente y compatible con sus propósitos, y para lo cual no se hubiese dispuesto un régimen distinto. De ahí que la controversia está dirigida a si el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, es necesario, pertinente y compatible con la Ley Habilitadora del Referéndum. Veamos.
*925La Sec. 2 del Art. II de nuestra Constitución, supra, establece que las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y que protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral. Surge de la discusión de dicha sección en el Diario de Sesiones de la Convención Constituyente que “[l]a comunidad de hombres iguales y libres organiza su sociedad política con arreglo a la voluntad general y remite a ésta periódicamente las cuestiones públicas en controversia, así como las candidaturas para el ejercicio del poder político. La ciudadanía actúa en ambos extremos como árbitro final”. (Enfasis suplido.) Diario de Sesiones, supra, pág. 2563. De ahí que el derecho constitucional del sufragio sea un elemento común a las elecciones generales y los referéndum. Ello fue reiterado por este Tribunal en Sánchez y Colón v. E.L.A. I, supra, pág. 449, en el cual se señaló que
[t]anto nuestro ordenamiento constitucional como el norteame-ricano han reconocido a cabalidad la condición fundamental y preeminente del derecho al sufragio. El Preámbulo de nuestra Constitución destaca su importancia para el sistema democrá-tico al anunciar que “el orden político está subordinado a los derechos del hombre y donde se asegura la libre participación del ciudadano en las decisiones colectivas...”. Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251.
Estos postulados constitucionales protegen y garantizan el derecho al sufragio universal, tanto en las elecciones generales como en los referéndum y en los plebiscitos. ... (Enfasis suplido.)
De lo anterior surge con claridad que las elecciones generales y los referéndum tienen como elemento común el derecho constitucional al sufragio. Dicho derecho es consustancial con la existencia misma de la democracia.
Asimismo, dentro de nuestra Constitución está inmerso el principio de igualdad. Según expresara este Tribunal en P.R.P. v. E.L.A., supra, pág. 633, “[l]a igualdad es ingrediente medular del ideal de justicia que constantemente late en la Constitución. Por su naturaleza *926dinámica es susceptible de manifestarse en diversas dimensiones”. Según lo resuelto por este Tribunal en Marrero v. Mun. de Morovis, supra, pág. 646, “[a]l presente, en materia electoral no se cuestiona seriamente el postulado de igualdad inmerso en nuestra Constitución. Histórica-mente ese ideal ha cobrado vida en el esquema integral financiero trazado por la Asamblea Legislativa para lograr paridad económica entre los partidos políticos y los candidatos”. El concepto de igualdad económica, con rela-ción a la distribución de fondos públicos en el proceso electoral, impide que un partido que ostente el poder de gober-nar al pueblo en un momento dado utilice fondos públicos para tomar ventaja indebida dirigida a promover su postura. El Art. 8.001, supra, es precisamente una medida preventiva para que no ocurra dicha práctica indebida. Por lo tanto, el referido artículo, por imperativo del axioma de igualdad inmerso en la Constitución, así como en protec-ción del derecho constitucional a la libre selección tradu-cido en el derecho al sufragio, resulta compatible y conse-cuentemente aplicable a la Ley Habilitadora del Referéndum. En aras de mantener un proceso democrático, no podemos permitir una ventaja indebida del partido que esté en el Gobierno para promover su postura mediante la utilización de fondos públicos.
V
Resumiendo, bajo el principio constitucional de igualdad económica que permea todo sufragio —que el Estado viene llamado a garantizar y que este Tribunal tiene que prote-ger al amparo de la See. 2 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra— procede que extendamos la prohibición que contiene el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y la apliquemos a este caso para evitar que el Estado, mediante anuncios guber-namentales, pueda tener una influencia en la libre expre-*927sión de los ciudadanos en la votación, con el poder econó-mico que éste tiene mediante la utilización de fondos públicos.(2)
El tribunal de instancia mantendrá jurisdicción sobre las decisiones que tome la C.E.E. en vista de que ordenó la reactivación de su Junta de Anuncios como organismo ad-ministrativo especializado.

Se emitirá la sentencia correspondiente.

El Juez Asociado Señor Negrón García concurrió y disintió por los fundamentos expuestos en su Opinión disi-dente emitida el 2 de septiembre de 1994 para estos recursos. El Juez Asociado Señor Hernández Denton emi-tió un voto particular de conformidad. El Juez Asociado Señor Rebollo López disintió con opinión escrita.
*928— O —
Opinión de conformidad emitida por el
Juez Asociado Señor Hernández Denton.
Estoy de acuerdo con la opinión per curiam emitida por este Tribunal en la cual se confirma el dictamen del Tribunal Superior que prohibió a las agencias del Gobierno in-currir en gastos para la compra de tiempo y espacio en los medios de difusión pública sin seguir el procedimiento dis-puesto por el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351.
Coincido con la posición mayoritaria en el sentido de que “bajo el principio constitucional de igualdad económica que permea todo sufragio —que el Estado viene llamado a garantizar y que este Tribunal tiene que proteger al am-paro de la See. 2 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra— procede que exten-damos la prohibición que contiene el Art. 8.001 de la Ley Electoral de Puerto Rico, supra ...”. Opinión mayoritaria, pág. 927.
La See. 2 del Art. II dispone:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y pro-tegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.(1) Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261.
Al aprobarse la Constitución de Puerto Rico hubo un compromiso colectivo de desarrollar un país donde sus ciu-*929dadanos disfrutaran plenamente de libertad individual y de justicia social en una sociedad democrática. Por tal ra-zón, se diseñó un ordenamiento constitucional en el cual el Estado tiene el deber de proteger los derechos humanos y, simultáneamente, propiciar las condiciones económicas y políticas necesarias para garantizar la justicia social. En este esquema corresponde al Estado la función dual de no intervenir con los derechos individuales y, a la vez, propi-ciar las condiciones sociales y económicas que permitan que todos los puertorriqueños disfrutemos de esas liberta-des en igualdad de condiciones.
La See. 2 del Art. II de nuestra Constitución, supra, con-sagra el principio básico de que el poder político emana del consentimiento y la voluntad popular al imponer al Go-bierno una responsabilidad dual: abstenerse, por un lado, de interferir con el ejercicio del sufragio universal, igual, directo y secreto, y por otro, proteger al ciudadano contra toda coacción en el ejercicio de tal prerrogativa electoral. Se trata, pues, de un deber afirmativo, que lo obliga de igual forma en elecciones generales y en referéndums y plebiscitos. Sánchez y Colón v. E.L.A. II, 134 D.P.R. 503 (1993); Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445 (1993).
De esta disposición constitucional surge un axioma de igualdad electoral que es incompatible con el uso indebido de los fondos públicos, por el Gobierno, para propaganda político-partidista. Esto es, porque se afecta detrimental-mente el derecho de los electores a ejercer su voto libre de cualquier coacción y se pone en desventaja económica a los demás partidos. La propaganda excesiva por parte del Go-bierno durante un sufragio constituye una forma abierta y velada de coacción electoral con el propósito de beneficiar al partido que controle la Rama Ejecutiva, permitiéndole obtener una ventaja indebida sobre los demás.(2) Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 396 (1984) *930(citando la Exposición de Motivos de la Ley Núm. 1 de 13 de febrero de 1974, Leyes de Puerto Rico, pág. 3; P.R.P. v. E.L.A., 115 D.P.R. 631, 637 (1984); Marrero v. Mun. de Morovis, 115 D.P.R. 643, 645 (1984); P.S.P., P.P.D., PI.P. v. Romero Barceló, 110 D.P.R. 248 (1980); P.N.P v. Tribunal Electoral, 104 D.P.R. 741, 756 (1976). Esta práctica es con-traria a nuestro ordenamiento democrático y a los princi-pios de igualdad que rigen nuestro sistema constitucional.
Nuestra cláusula del sufragio no tiene igual en la Cons-titución de Estados Unidos. Sin embargo, la Jurispruden-cia norteamericana ha aplicado la Primera Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, para exigir neutralidad en asuntos políticos a los gobiernos de los estados. Asimismo, el deber de neutralidad se ha reco-nocido como un requisito indispensable para promover la opinión libre y genuina de los ciudadanos, lo cual es una meta fundamental de toda democracia.
La sugerencia de que la Primera Enmienda y la cláusula de garantía prohíban el partidismo oficial —sea en relación con la autoperpetuación en el cargo o con elecciones tipo referéndum y procesos relativos a enmiendas constitucionales— ni es nueva ni carece de apoyo jurisprudencial. Como aseveró el profesor Emerson:
“No hay duda de que el Gobierno está obligado por la Cons-titución a no utilizar su poder de expresión, así como ningún otro poder, para coartar la libertad de expresión. Además, no resulta paradójico invocar la Primera Enmienda para limitar la expresión gubernamental. El propósito de la Primera En-mienda es proteger la expresión privada; no existe nada en esta garantía que impida al Gobierno controlar su propia expresión o la de sus agentes.” (Traducción nuestra.) E. Ziegler, Government Speech and the Constitution: The Limits of Official Partisanship, 21 B. C. L. Rev. 578, 606 (1980).
*931Se considera que la neutralidad del Gobierno es necesa-ria para evitar que se frustre la expresión pura y libre de los votantes y se le otorgue una ventaja indebida a la po-sición del partido de tumo en el Gobierno:
Los casos anteriores sugieren, con claridad, que la Primera Enmienda y la cláusula de garantía protejan el derecho de los ciudadanos a estar libres de partidismo oficial con relación a las cuestiones políticas estructuradas; puesto que dicha conducta podría disminuir el efecto de las expresiones políticas de los ciudadanos que objeten las medidas y le den una ventaja in-justa a los grupos que compitan en la política privada. Los ca-sos también sugieren que este tipo de partidismo oficial no constituya una función gubernamental adecuada en un sistema de gobierno republicano, en el cual la autodeterminación se al-canza a través de los procesos democráticos. En este aspecto, no existe una distinción lógica entre unas elecciones para adoptar enmiendas constitucionales y unas elecciones que tengan que ver con asuntos oficiales referentes a una agencia federal o es-tatal en particular. El daño ocasionado a los ciudadanos con intereses contrarios en la expresión política es el mismo en am-bos casos. Por esa razón, debe prohibirse el partidismo oficial por parte de las agencias federales y estatales con relación a propuestas estatales o a la ratificación de enmiendas a la Cons-titución federal. En todos estos casos se han violado derechos fundamentales y no existe un interés apremiante del Estado que justifique dicho daño.
Se puede argumentar, además, que los actos partidistas ofi-ciales, antes mencionados, violan de otra forma el sistema de la libre expresión protegido por la Primera Enmienda. En la me-dida que el partidismo oficial utilice fondos públicos para finan-ciar un punto de vista partidista con el cual algunos contribu-yentes no están de acuerdo, efectivamente, se está obligando a los contribuyentes, que no comparten ese punto de vista, a fi-nanciar una expresión política con la que no están de acuerdo. El Tribunal Supremo ha establecido desde hace tiempo que el Gobierno no puede obligar a una persona a expresar posiciones políticas o ideológicas que resulten inaceptables para esa persona. Conforme a las palabras de Tomás Jefferson, la razón fundamental es que “obligar a un hombre a contribuir económi-camente a la divulgación de opiniones con lo que no está de acuerdo, es un acto pecaminoso y tiránico”. (Traducción y énfa-sis nuestros.) Ziegler, supra, págs. 613-614.
En el pasado hemos reconocido que la expresión del Go-*932bierno —de naturaleza educativa e informativa— es indispensable para que el pueblo pueda juzgar su labor y exigir remedios a los agravios gubernamentales. Santiago v. Bobb, 117 D.P.R. 153, 158 (1986); Romero Barceló v. Hernández Agosto, supra, pág. 381. Sin embargo, existe otro tipo de comunicación gubernamental que, lejos de cumplir la ineludible obligación de informar, constituye un bombar-deo de propaganda parcializada que tiene el efecto de coac-cionar el libre pensamiento del pueblo, además de malgas-tar sus escasos recursos económicos.
Podemos tomar conocimiento judicial de que, en los pri-meros seis (6) meses del presente año, las dieciséis (16) agencias de Gobierno —con mayor inversión publicitaria— incurrieron en gastos de publicidad en prensa y televisión ascendentes a casi doce millones de dólares ($12,000,000). Llama la atención que la mayor parte del gasto publicitario proviene de agencias que, por su naturaleza, son las únicas en ofrecer un servicio y para ejercer sus funciones no com-piten con entidades privadas, pero que resultan neurálgi-cas en cuanto a la opinión pública y el apoyo que el pueblo decida brindar a las propuestas políticas de la administra-ción de turno. Existe un peligro innegable de que al menos una parte de estos anuncios se esté utilizando indebida-mente para fines político-partidistas, con el efecto de violar la See. 2 del Art. II de nuestra Constitución, supra.
Ante esta situación, la aplicación del mecanismo proce-sal del Art. 8.001, supra, resulta ser el remedio más prác-tico, justo y eficaz. La experiencia ha demostrado que este procedimiento administrativo de evaluación previa de anuncios permite que el Gobierno proceda con aquellas co-municaciones que con válidez puede emitir, mientras ase-gura que no se viole el derecho del pueblo a un sufragio libre de coacción. Es necesario enfatizar, por ende, que esta decisión no avala una veda total a los anuncios guberna-mentales, sino que provee un procedimiento de evaluación para garantizar el respeto al derecho constitucional aquí *933reseñado; evitando la emisión o publicación de anuncios diseñados para influir sutil e indebidamente en el pensa-miento popular. Además, se protege el principio de igual-dad económica durante un sufragio.
Por entender que el derecho a un voto libre de coacción queda adecuadamente protegido mediante el uso del meca-nismo del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, endoso la opinión del Tribunal.
— O —

 Dicho artículo dispone que:
“Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, reali-zaciones, proyecciones o planes. Se exceptúan de esa disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
“Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Estatal de Elecciones.” 16 L.P.R.A. see. 3351.


 Los peticionarios plantearon, además, que el tribunal de instancia estuvo contra la intención legislativa, toda vez que del Informe Conjunto de la Comisión de Gobierno y la Comisión de Hacienda para el P. de la C. 1463 de 19 de julio de 1994, surge que allí se concluyó que por sus propios términos no aplica el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, debido a que éste sólo cubre elecciones generales. Si bien es cierto que en el referido informe se indica que este Art. 8.001 no aplicará, lo cierto es que en la redacción final aprobada de la ley no se incorporó esa prohibición, sino que se dispuso meramente que la Ley Electoral de Puerto Rico aplicará de forma supletoria en todo aquello que sea necesario, perti-nente y compatible. Según concluimos antes, el referido artículo resulta totalmente necesario, pertinente y compatible con la Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994, en virtud del axioma de igual-dad inmerso en la Constitución, así como en protección del derecho constitucional al sufragio. Resolver lo contrario sería ir en contra de la norma reconocida de que un tribunal no está autorizado, bajo el pretexto de buscar la intención legislativa en un estatuto, a adicionarle limitaciones o restricciones que no aparecen de su texto. Véase Román v. Superintendente de la Policía, 93 D.P.R. 685, 688-689 (1966). Re-cordemos que el texto claro de la ley es la expresión por excelencia de la intención legislativa. Véanse: Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980). Siendo, pues, claro el texto de la ley, resulta innecesario recurrir al informe conjunto de la cámara para conocer la intención legislativa. Meléndez Ortiz v. Valdejully, 120 D.P.R. 1 (1987); Ferretería Matos, Inc. v. P.R. Tel. Co., supra. Además, una expresión aislada no puede considerarse como un mandato en lo que respecta a la interpreta-ción sobre el propósito de una ley.


 Existen cuatro (4) variedades de derechos humanos: (1) status negativus libertatis, que representa la reserva de libertad del individuo fuera del poder del Estado; (2) status positivus civitatis, que presenta las esferas de acción que tienen que estar disponibles para el individuo en todo momento; (3) status activae libertatis, que concierne los derechos relativos a la participación en el poder, y (4) status credi-toris, que exige una acción positiva del Estado en beneficio del individuo. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1982, Vol. III, pág. 200. La See. 2 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, representa uno de los derechos conocidos como status activae libertatis.


 En el pasado hemos reconocido el inmenso poder de la propaganda sobre la opinión pública:
*930“[L]os medios de comunicación de masas [pueden] elimina[r] el juego de la li-bertad de opinión y de palabra, por lo menos en su función social como mecanismo normal de la democracia, pues al lado de las pobres manifestaciones del pensa-miento, según la forma tradicional, los nuevos recursos técnicos ... permiten ‘fabri-car’ la opinión pública a través de sugestiones y símbolos mejor que a través de ideas y de apreciaciones razonables.” Escuela de Administración Pública, La nueva Constitution de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, pág. 212.